Case 1:21-cr-00488-LGS Document 18 Filed 08/05/21 Page 1 of 4
Case 1:21-cr-00488-LGS Document 18 Filed 08/05/21 Page 2 of 4
Case 1:21-cr-00488-LGS Document 18 Filed 08/05/21 Page 3 of 4
            Case 1:21-cr-00488-LGS Document 18 Filed 08/05/21 Page 4 of 4




                                     Retention of Jurisdiction

         10. The provisions ofthis order shall not terminate at the conclusion ofthis criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney

by:      Isl Matthew R. Shahabian                     Date:      813121
      Matthew R. Shahabian
      Assistant United States Attorney


                                                      Date:
      Kerry Lawrence, Esq.
      Counsel for Todd Alloy



SO ORDERED:
Dated: New York, New York
       August 5, 2021




                                                 4
